                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SONYA MARIE DANIELS,                                Case No. 18-cv-04084-HSG (PR)
                                                        Petitioner,
                                   8
                                                                                             JUDGMENT
                                                  v.
                                   9

                                  10     MOLLY HILL, Warden,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed because this court lacks authority to entertain a second or

                                  14   successive petition until the court of appeals authorizes such a petition to be filed.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 10/29/2018

                                  17

                                  18
                                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
